Citation Nr: 0737490	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision in which 
the RO granted service connection and assigned a 10 percent 
rating for PTSD, effective October 19, 2001.  In April 2003, 
the veteran filed a notice of disagreement (NOD) with the 
initial 10 percent rating assigned.  In a September 2003 
rating decision, the RO granted the veteran a higher initial 
rating of 30 percent for his PTSD, effective October 19, 
2001.  Later in September 2003, the RO issued the veteran a 
statement of the case (SOC).  In December 2003, the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals).  

In April 2005, the Board remanded the claim for a higher 
initial rating for PTSD to the RO via the Appeals Management 
Center (AMC) for further development.  After completing all 
requested action, in an August 2005 rating decision, the AMC 
granted a higher initial rating of 50 percent for PTSD, 
effective October 19, 2001, but denied a higher rating (as 
reflected in the September 2005 supplemental SOC (SSOC)) and 
returned the matter to the Board for further appellate 
consideration.  

The Board notes that, in his November 2007 Informal Hearing 
Presentation, the veteran's representative argued that the 
development following the April 2005 remand was not in 
compliance with that remand, as the remand returned the case 
"to the RO via the Appeals Management Center (AMC)."  The 
representative argues that, because the remand was processed 
solely by the AMC, there is some deficiency in this 
development.  The Board, however, disagrees.  The April 2005 
remand directed the matter to the RO via the AMC, allowing 
for development and processing by the AMC.  There is nothing 
in the language of the April 2005 remand which would require 
that the RO itself participate in the actions directed by the 
remand.  

In any event, all development requested in the April 2005 
remand has been accomplished, and remand to have the RO 
duplicate development which has already been accomplished by 
the AMC would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
veteran, and is thus not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 56 (1991).  
 
Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
PTSD, the Board has characterized the issue on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although a higher initial rating for the disability 
has been assigned, because a higher rating is available, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the claim for higher rating remains viable 
on appeal.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

As a final preliminary matter, the April 2005 remand referred 
an informal claim for service connection for alcohol and/or 
drug abuse as secondary to service-connected PTSD to the RO 
for appropriate action.  There is no indication in the record 
that this matter has yet been addressed; hence, it is again 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Prior to February 13, 2004, the veteran's PTSD was 
manifested by depressed mood, sleep impairment, nightmares, 
loss of interest in activities, and decreased work 
efficiency; these symptoms are indicative of no more than 
occupational and social impairment with reduced reliability 
and productivity.  

3.  Since February 13, 2004, the veteran's PTSD has been 
manifested by depressed mood, sleep impairment, nightmares, 
suicidal thoughts, agoraphobia, a tendency towards violence, 
feelings of extreme guilt, memory gaps, and tearfulness; 
these symptoms are indicative of occupational and social 
impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD, for the period from October 19, 2001, 
through February 12, 2004, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.130, Diagnostic Code 9411 (2007).  

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 70 percent rating for PTSD, from 
February 13, 2004, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in May 2004 and May 2005 letters, the RO/AMC 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for a higher 
rating for PTSD, as well as what information and evidence 
must be submitted by the veteran and what information and 
evidence would be obtained by VA.  These letters specifically 
informed the veteran to submit any evidence in his possession 
pertinent to the claim, thus satisfying the fourth element of 
the duty to notify.  After issuance of each letter, and 
opportunity for the veteran to respond, the September 2005 
SSOC reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The  Board notes that the September 2003 SOC provided notice 
of the criteria for a higher rating (which is sufficient for 
Dingess/Hartman).  While the veteran has been provided 
general notice regarding the assignment of disability ratings 
and effective dates, in his October 2004 Informal Hearing 
Presentation, the veteran's representative acknowledged that 
the veteran had expressed disagreement with the original 
rating awarded, and that, pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999), separate disability ratings could be 
assigned for separate periods of time based on the facts 
found.  Thus, any error in the lack of notice on the 
effective date element was harmless because it "did not 
affect the essential fairness of the adjudication," as the 
record reflects that "any defect was cured by actual 
knowledge" as demonstrated in the October 2004 Informal 
Hearing Presentation.  See Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
and VA and private treatment records, and the reports of VA 
examinations conducted in May 2002 and February 2004.  Also 
of record are various written statements provided by the 
veteran and by his representative, on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).




II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

As noted above, the veteran has been assigned an initial 50 
percent disability rating for PTSD pursuant to Diagnostic 
Code 9411.  However, the actual criteria for rating the 
veteran's disability is set forth in a General Rating Formula 
for evaluating psychiatric disabilities other than eating 
disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long and short-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of  
motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships).  

A 70 percent rating is assigned for occupational and social  
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which  
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including  
work or work like setting); inability to establish and  
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and  
social impairment, due to such symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent  
inability to perform activities of daily living (including  
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating  
assigned.  See 38 C.F.R. § 4.126(a).

A.  From October 19, 2001 through February 12, 2004

During this period, the  veteran received VA treatment and 
private treatment for PTSD and was afforded a VA examination 
in May 2002.  

A record of VA treatment from December 2001 reflects that the 
veteran was stable and compliant with medications, but he 
complained of chronic fatigue and inability to get adequate 
sleep.  He described ongoing and increasing stress on his 
job, with resentment and anger towards his immediate 
supervisor.  At treatment in January 2002 the veteran stated 
that his job continued to be very stressful as he and his 
supervisor were in a constant state of conflict.  During 
treatment in February 2002 the veteran had fair grooming and 
hygiene.  Psychomotor activity was decreased and speech was 
regular but tangential.  Mood was depressed and affect was 
anxious.  The veteran denied any suicidal or homicidal 
thoughts, and there were no overt delusions or hallucinations 
present, however, insight and judgment were impaired.  The 
psychiatrist rendered Axis I diagnoses of alcohol abuse, 
cannabis abuse, PTSD, and a history of depressive disorder, 
not otherwise specified, and assigned a GAF score of 50.  

A record of VA treatment from March 2002 reflects that the 
veteran was experiencing conflicts at work, but that he was 
coping with this relatively well, that he was enjoying his 
work more, that his mood had returned to a significantly 
improved level and that his depression had begun to resolve.  
On examination, the veteran had good grooming and hygiene.  
Psychomotor activity was mildly decreased and speech was 
regular and logical.  Mood was neutral and affect was 
restricted.  The veteran denied any suicidal or homicidal 
thoughts, and there were no overt delusions or hallucinations 
present, however, insight and judgment were impaired.  The 
psychiatrist rendered Axis I diagnoses of PTSD, history of 
depressive disorder, not otherwise specified, and cannabis 
abuse and alcohol abuse, and assigned a GAF score of 60.  

Records of private treatment dated from September 2001 to 
February 2002 include the veteran's reports of continued 
frustration with work and his supervisor.  In September 2001, 
he reported  that he had nightmares of Vietnam which seemed 
to get mingled with the current struggle with his supervisor.  
On examination, his appearance was described as mildly 
disheveled; mood and affect were mildly labile, anxious, 
depressed, worried, and angry, speech was rapid and loud, 
memory was intact, judgment was minimally impaired, and 
thought process included mild flight of ideas, but thought 
content was normal.  The therapist's provided a central life 
role function assessment of effect on occupation as  moderate 
to severe; effect on marital relationship, family, and self-
maintenance as  mild;  and effect on interpersonal/social as  
moderate.  In February 2002, the veteran reported terrible 
sleep, downhill appetite, problems with concentration, and 
feelings of helplessness.

During the May 2002 VA examination, the veteran reported that 
he was currently employed in a supervisory position, and that 
he traveled a good deal, but also worked from home much of 
the time.  He reported that his job had become more stressful 
due to factors such as pending budget cuts and increased 
conflict with several supervisors.  He added that he wanted 
to leave his job as early as possible due to the additional 
stress.  The veteran reported that he had been married twice 
and divorced once, and that he maintained ongoing contact and 
had a close relationship with his two children from his first 
marriage.  He indicated that he remarried in 2001, and that 
he and his wife saw her two children regularly.  The veteran 
reported that he was satisfied with his relationship with his 
wife, although he admitted his marriage was affected by his 
clinical depression and lack of sexual interest.  

The veteran stated that he spent most of his time working and 
renovating his house.  He went on golf outings once a week.  
Many of his friends, whom he had known since high school, had 
moved away, so he did not have as many ongoing friendships as 
he once had, but, the examiner noted that he did have regular 
contact with immediate family.  The veteran had previously 
been involved in the community in several organizations, but 
his interest had waned to the point that he no longer 
actively participated.  

On mental status examination, grooming was adequate, speech 
was unremarkable and there was no evidence of hallucinations, 
delusions, or prominent paranoid ideation.  Concentration and 
memory were adequate.  Judgment was adequate and insight was 
fair.  The estimated level of intellectual functioning was in 
the high average range.  Mild tension was evident during the 
early part of the interview, as evidenced in motor 
restlessness.  Affect was somewhat flat, and mood was mild to 
moderately depressed, with underlying irritability 
noticeable.  The veteran denied current suicidal ideation, 
although he indicated that he had thought about it at some 
undetermined time in the past, but stated that his wife had 
helped him deal with those feelings.  He denied specific 
homicidal ideation.  The veteran added that he had become 
extremely depressed after the September 11th attacks, but 
that he had gotten better, and even described the previous 
few months as "extremely productive."  The veteran admitted 
to the ongoing use of both alcohol and marijuana.  

On PTSD assessment, the veteran described regular nightmares 
relating to service, and reported that he avoided talking 
about his experiences in Vietnam, even with long-term friends 
who were also veterans, and avoided flying.  He reported that 
he was estranged from others, was exceedingly anxious in 
social situations, and was hypervigilant.  He described 
difficulty falling and staying asleep, and indicated that he 
had significant difficulty controlling his anger, which 
resulted in his involvement in numerous physical fights.  The 
Axis I diagnoses were PTSD, chronic, alcohol abuse, and 
cannabis abuse.  The examiner assigned a GAF score of 55.  

The examiner noted that the veteran had worked for the same 
employer for over 30 years, and had achieved a responsible, 
supervisory position.  He claimed to have maintained ongoing, 
stable relationships with his immediate family.  He added 
that more intimate relationships had been conflict-ridden, 
although relatively long-lasting.  The examiner indicated 
that there appeared to have been a decrease in work 
efficiency and ability to perform occupational tasks due to 
PTSD symptoms, however, judging by the length of employment 
and level of responsibility, the impact of such symptoms on 
overall performance was mild.  

Collectively, the aforementioned evidence reflects that, 
prior to February 13, 2004, the veteran's PTSD was manifested 
by depressed mood, sleep impairment, nightmares, loss of 
interest in activities, and decreased work efficiency.  The 
symptoms are indicative of no more than occupational and 
social impairment with reduced reliability and productivity 
as  contemplated in the assignment of a 50 percent rating.  
However, the veteran's symptoms during the period in question 
are not shown to meet the criteria for an initial rating 
higher than 50 percent.  In this regard, the assignment of 
the next higher, 70 percent, rating, is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to certain symptoms.  

According to the evidence of record for the period in 
question, although the veteran reported during the May 2002 
VA examination that he had thought about suicide at some 
undetermined time in the past, he denied any current suicidal 
ideation.  While the veteran was mildly disheveled during 
private treatment in September 2001, grooming and hygiene 
were fair during VA treatment in February 2002 and were good 
during VA treatment in March 2002.  Moreover, grooming was 
described as adequate during the May 2002 VA examination.  

In addition, although the veteran's speech was regular but 
tangential during VA treatment in February 2002, speech was 
regular and logical during VA treatment the following month, 
and was described as unremarkable during the May 2002 VA 
examination.  Thus, the evidence during this period does not 
demonstrate suicidal ideation, speech intermittently 
illogical, obscure, or irrelevant, or neglect of personal 
appearance and hygiene as contemplated in a 70 percent 
rating.  

Moreover, while the medical evidence during the period in 
question reflects depressed mood and some impairment in the 
veteran's work relationships, as indicated by conflicts with 
his supervisor, the veteran nevertheless maintained 
employment, and reported that he was "coping well" with 
work conflicts during VA treatment in March 2002.  Further, 
the veteran maintained good relationships with his family and 
went on golf outings.  The veteran reported in his April 2003 
NOD that he had not had any contact with his two children for 
over a year, however, the record reflects that he has 
maintained his relationship with his current wife.  

In addition, while judgment was described as impaired in 
February and March 2002, it was only minimally impaired 
during private treatment in September 2001 and was found to 
be adequate during the May 2002 VA examination.  While the 
veteran demonstrated mild flight of ideas in September 2001, 
thought content was normal, and there has been no evidence of 
hallucinations, delusions, or prominent paranoid ideation.  
As such, impairment in the areas of family relations, 
judgment, and thinking, as contemplated in the next higher, 
70 percent rating, has not been demonstrated.  

The Board further finds that none of the GAF scores 
assigned-50 in February 2002, 60 in March 2002, and 55 in 
May 2002-provides a basis for assigning an initial rating in 
excess of 50 percent for PTSD during the time frame in 
question.  

According to DSM-IV, a GAF score from 51 to  60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score 
from 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or social functioning (e.g., having no friends, 
and being unable to keep a job).  

The Board finds that that even the lowest GAF score of 50 is 
consistent with the reported symptomatology, to include flat 
affect, depressed mood, nightmares, and difficulty in 
establishing and maintaining effective work relationships, 
and, thus, is indicative of no greater impairment than that 
contemplated by the 50 percent rating assigned.  

As the Board has found that the veteran's symptoms do not 
meet the criteria for a 70 percent rating under the General 
Rating Formula for the time period in question, it logically 
follows that the criteria for the maximum 100 percent rating 
likewise are not met during this time frame.

B.  Since February 13, 2004

During a VA examination conducted on February 13, 2004,  the 
veteran reported that he had retired in July of 2002, 
basically forced because of increasing conflict with his 
supervisor.  The veteran also reported that he avoided 
people, although he volunteered for the American Legion, and 
looked after some of his friends.  He indicated that he was 
currently receiving no treatment for PTSD.  The veteran was 
agoraphobic, and remained extremely guilty for surviving and 
for things that he did or did not do during the war.  He 
indicated that he had memory gaps for events during the war 
and avoided things which reminded him of it.  He described 
problems with closeness, startle response, and 
hypervigilance.  He had a tendency towards violence toward 
people and objects, which was relieved only by social 
isolation.  

The veteran reported that he had a bunker in the house where 
he hid out.  He stated that he did not hunt because he was 
too likely to fire back if someone fired too close to him, 
and that he was unable to bring himself to take an interest 
in things which he liked to do, such as golf.  He was very 
depressed, potentially suicidal, with suicidal thoughts, 
though no attempts.  He was tearful a good amount.  

On mental status examination, the veteran was casually 
dressed and reasonably neat in appearance.  Affect was 
characterized by agitated depression and the veteran was at 
the point of tears at various points during the interview.  
Speech was normal in mechanics and content, associations were 
coherent and relevant, and intellectual functioning was 
grossly intact.  The veteran reported difficulty sleeping, 
with nightmares and sweats about weekly.  The examiner noted 
no history or current evidence of psychosis, but indicated 
that the veteran was quite depressed and had suicidal 
thoughts and tearfulness.  The Axis I diagnosis was PTSD, 
severe, chronic, with marked depressive features, alcohol and 
cannabis abuse.  The examiner assigned a GAF score of 40.  

Considering the symptoms shown, including suicidal thoughts, 
memory gaps, agoraphobia, weekly nightmares, and depressed 
mood, in light of the criteria for the General Rating 
Formula, and affording the veteran the benefit of the doubt, 
the Board finds that, as of the date of the February 2004 VA 
examination, the criteria for he next higher, 70 percent, 
rating.  

The Board further points out the GAF score of 40, assigned 
during the February 2004 VA examination, is consistent with 
the assignment of a 70 percent disability rating for the 
veteran's PTSD during this time period.  According to DSM-IV, 
GAF scores ranging from 31 to  40 are assigned when there is 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Thus, the 
assigned GAF score of 40 suggests the type of impairment 
contemplated by the assignment of a 70 percent disability 
rating.  

Therefore, the Board finds that the symptoms as shown on 
February 2004 VA examination warrant a 70 percent rating.  
Given this, and affording the veteran the benefit-of-the-
doubt (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the 
Board finds that, as of the date of the February 13, 2004 VA 
examination, the criteria for a 70 percent rating are met.  

However, the Board finds that the veteran's PTSD symptoms do 
not warrant assignment of the maximum 100 percent rating.  In 
this regard, the veteran's symptoms have not been of the type 
or severity to indicate total occupational and social 
impairment.  While the veteran retired in July 2002, and 
reported at the February 2004 VA examination that this 
retirement was basically forced because of increasing 
conflict with his supervisor, the veteran had previously 
reported, during private treatment in September 2001, that he 
only had about 10 months left until retirement, during 
private treatment in October 2001 he indicated that he had 
about 8 months until he planned to retire, and during VA 
treatment in November 2001 he stated that he planned to 
pursue an early retirement in July.  Thus, the record 
reflects that the veteran maintained employment until his 
planned retirement.  

Further, as noted at the February 2004 VA examination, the 
veteran volunteers with the American Legion and takes care of 
some of his friends.  Therefore, the veteran is shown to be 
able to be around other people.  In addition, the veteran has 
not been found to have any disorientation to time or place, 
and did not have any memory loss for names of close 
relatives, his own occupation, or his own name.  Moreover, 
although the veteran reported suicidal thoughts during the 
February 2004 VA examination, he denied any attempts; and 
while the examination report noted a tendency towards 
violence, this was relieved by social isolation, reflecting 
that the veteran is not in persistent danger of hurting 
himself or others.  As such, the psychiatric symptoms shown 
do not support the assignment of the maximum, 100 percent, 
rating.  

Under these circumstances, the Board finds that the criteria 
for assignment of a 70 percent, but no higher, rating for 
PTSD, from February 13, 2004, are met.  

C.  Both Periods 

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's service-connected PTSD has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular  
basis.  See 38 C.F.R. § 3.321(b).  In this regard, the Board 
notes that the veteran's disability has not been objectively 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in any assigned rating), as he retired in 
July 2002 when eligible.  There also is no objective evidence 
that the disability has warranted frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Additionally, the Boards notes that, while, resolution of 
reasonable doubt the veteran's favor in assigning a 70 
percent rating from February 13, 2004 is warranted, the 
preponderance of the evidence is against assignment of a 
rating greater than 50 percent prior to that date, or a 
rating greater than 70 percent after that date.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD for the 
period from October 19, 2001 through February 12, 2004, is 
denied. 

A 70 percent rating for PTSD, from February 13, 2004, is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


